 
 
Exhibit 10.2
 
BROOKDALE SENIOR LIVING INC.
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") is made and
entered into as of April 23, 2015, by and between Brookdale Senior Living Inc.,
a Delaware corporation (the "Company") and T. Andrew Smith ("Executive").


W I T N E S S E T H:


WHEREAS, the Company and Executive previously entered into an Employment
Agreement (the "Agreement"), dated February 11, 2013; and


WHEREAS, the Company and Executive mutually desire to amend the Agreement to
increase the benefits payable thereunder in the case of certain terminations of
employment from the Company.


NOW, THEREFORE, effective as of the date first above written, the Company and
Executive hereby mutually agree to amend the Agreement as follows:


1.          Section 5(b) is amended and restated in its entirety to provide as
follows:


"(b)          Termination by the Company without Cause or by Executive for Good
Reason (Other than Within Twelve (12) Months Following a Change in Control).  In
the event that Executive's employment is terminated by the Company without Cause
or by Executive for Good Reason prior to the end of the Term, in each case other
than within twelve (12) months following a "Change in Control" (as defined
below), and, with respect to clauses (ii), (iii) and (iv) below, Executive
timely provides the Company with an enforceable "Release" (as defined below) in
accordance with Sections 5(f) and 5(g) hereof, then Executive shall be entitled
to, in each case if applicable as of the date of termination:


(i)       the Accrued Benefits;
 
(ii)     two-hundred and fifty percent (250%) of the sum of (A) the  Executive's
Base Salary at the current rate of Base Salary in effect at the date of
termination or, if greater, before the occurrence of the circumstances giving
rise to Good Reason and (B) the Executive's target Annual Bonus for the year of
termination;


(iii)     an Annual Bonus (to the extent earned under the terms of the Bonus
Plan, without regard to any requirement of continued employment) for the year of
termination, pro-rated based on the number of days Executive was employed by the
Company during such year and payable as set forth in Section 3(b) hereof (the
"Pro-Rated Annual Bonus");

--------------------------------------------------------------------------------



(iv)     to the extent Executive is then eligible for, and elects COBRA
continuation benefits pursuant to Section 4980B of the Code and Section 601, et.
seq. of the Employee Retirement Income Security Act of 1974, as amended
("COBRA"), under the Company's medical plan (including dependent coverage where
applicable) in accordance with the terms of the applicable plan, as such plan
may be amended from time to time, the Company will continue to provide current
coverage (minus the amount of the then-applicable employee contribution portion)
during the "Severance Pay Period" (as defined below) (exclusive of any tax
consequences to the recipient(s) on resulting coverage or benefits) as if
Executive were still an active employee of the Company (subject to the following
provisions hereunder, the  "Severance Benefits"). The costs of the Company's
portion of any premiums due under this clause (iv) shall be included in
Executive's gross income to the extent the provisions of such benefits would be
deemed to be discriminatory under Section 105(h) of the Code, and any successor
provision. For the avoidance of doubt, the parties mutually agree any Severance
Benefits paid during the Severance Pay Period shall run concurrently with the
applicable COBRA continuation period and Executive shall be solely responsible
for the full cost of any health premiums for the continuation of COBRA coverage
which may extend past the Severance Pay Period, if any. Notwithstanding the
foregoing, Executive's Severance Benefits coverage shall end on the earliest of
(A) the last day of the Severance Pay Period, (B) the date of any material
breach of the provisions of this Agreement by Executive, or (C) the date
Executive first becomes eligible for medical coverage under another employer's
plan, program or other arrangement of any type or description, without regard to
whether Executive neglects, refuses or otherwise fails to take any action
required for enrollment in such other plan, program or other arrangement. 
Executive shall provide notice to the Company in writing within seven (7) days
of becoming eligible for any such alternate coverage;


(v)     the treatment of the Equity Awards as provided in the applicable equity
incentive plan and award agreement governing such awards."


2.          Section 5(d) is amended and restated in its entirety to provide as
follows:


"(d)     Termination by the Company without Cause or by Executive for Good
Reason Within Twelve (12) Months Following a Change in Control.  If Executive's
employment is terminated by the Company other than for Cause or by Executive for
Good Reason prior to the end of the Term, in each case within twelve (12) months
following a Change in Control, and, with respect to clauses (ii), (iii), (iv)
and (v) below, Executive timely provides the Company with the Release in
accordance with Sections 5(f) and 5(g) hereof, then Executive shall be entitled
to, in each case if applicable as of the date of termination:


(i)      the Accrued Benefits;
 
(ii)     three-hundred percent (300%) of the Executive's Base Salary at the
current rate of Base Salary in effect at the date of termination or, if greater,
before the occurrence of the circumstances giving rise to Good Reason (payments
provided for in

--------------------------------------------------------------------------------



this Section 5(d)(ii) and those provided for in Section 5(b)(ii) hereof, are
collectively referred to herein as the "Severance Pay");


(iii)
three-hundred percent (300%) of the Executive's target Annual Bonus for the year
of termination (the "Severance Bonus");



(iv)
the Pro-Rated Annual Bonus;



(v)
the Severance Benefits;



(vi)
the treatment of the Equity Awards as provided in the applicable equity
incentive plan and award agreement governing such awards."



3.          Section 5(f) is amended and restated in its entirety to provide as
follows:


"(f)     Payment of Severance Pay, the Severance Bonus, the Pro-Rated Annual
Bonus and Severance Benefits. Severance Pay will be paid to Executive in
periodic installments over the Severance Pay Period on the Company's regular
payroll dates, with such payments commencing as of the "Severance Commencement
Date" (as defined below), and the Severance Bonus will be paid to Executive on
the Severance Commencement Date, in each case so long as all requirements of
this Section 5 and all other provisions of this Agreement regarding the payment
of Severance Pay are met. The "Severance Pay Period" shall mean a period of
eighteen (18) months. Notwithstanding any other provision of this Agreement, any
Severance Pay provided for in this Section 5 shall be paid or commence on the
sixtieth (60th) day (the "Severance Commencement Date") following the date of
Executive's termination of employment, so long as Executive has signed and
returned a Release and the seven (7) day revocation period (as described in
Section 5(g) hereof) for the signed Release has expired. If a signed Release is
not returned, Executive revokes the Release or the seven (7) day revocation
period has not expired by the sixtieth (60th) day following Executive's
termination of employment, Executive shall forfeit all Severance Pay, the
Severance Bonus, the Pro-Rated Annual Bonus and the right to any continued
Severance Benefits (as of the date of revocation or the Severance Commencement
Date, whichever is earlier). All taxes and other deductions required by law, and
any additional undisputed sums owing the Company shall be deducted from any
Severance Pay, the Severance Bonus, the Pro-Rated Annual Bonus and/or Severance
Benefits. Any benefits that accrue under this Section 5, if any, are net of any
such amount other than taxes and other deductions required by law."


4.          Section 5(g) is amended and restated in its entirety to provide as
follows:


"(g)Waiver and Release.


(i)          In order to receive the Severance Pay, the Severance Bonus, the
Pro-Rated Annual Bonus, or to continue to receive the Severance Benefits
provided for under this Section 5, Executive must execute and submit to the
Company a signed, enforceable release (the "Release") reasonably satisfactory to
the Company pursuant to

--------------------------------------------------------------------------------



the time periods of the applicable Release and within forty-five (45) days of
receiving the Release. In the Release, Executive will waive all claims or causes
of action arising out of or related to his employment and the termination of his
employment, other than claims or causes of action for his entitlements under
Sections 5(b), 5(c), or 5(d) as applicable, related to his status as a
stockholder of the Company, or for indemnification or liability insurance
coverage.  Such Release shall be provided to Executive within three (3) business
days of the date of Executive's termination of employment. Executive may revoke
his signed Release within seven (7) days of signing such Release, provided such
revocation is made in accordance with the provisions for revocation set forth
below. Any such revocation must be made in writing and must be received by the
Company within such seven (7) day period. If Executive timely revokes his
Release he shall not be eligible to receive any Severance Pay, the Severance
Bonus or the Pro-Rated Annual Bonus or continue to receive Severance Benefits
under this Section 5 effective on the date of such revocation. If Executive
timely submits a signed Release and does not exercise his right of revocation
and/or the revocation period expires prior to the Severance Commencement Date he
shall be eligible to receive Severance Pay, the Severance Bonus (if applicable)
and the Pro-Rated Annual Bonus and continue to receive Severance Benefits under
this Section 5. Executive's acceptance and right to retention of Severance Pay,
the Severance Bonus, the Pro-Rated Annual Bonus and/or Severance Benefits are
contingent upon the terms of this Agreement and full compliance with the terms
of the Release."


(ii)          Executive must acknowledge in the Release that the restrictive
covenants contained in this Agreement or in any equity awards issued pursuant to
the Plan or any predecessor or successor plan and any and all other agreements
between Executive and the Company or to which Executive is a party, relating to
non-competition, non-solicitation of employees, clients and others,
non-disparagement and confidentiality will remain in force for the period
specified therein and the Severance Pay, Severance Bonus and Pro-Rated Annual
Bonus that Executive may be entitled to pursuant to this Agreement is additional
consideration for such restrictive covenants.  The Release will not contain any
further restrictions or other covenants to which Executive must agree.


(iii)          Not by way of limitation, a breach of such restrictive covenants
by Executive shall result in (A) the immediate and permanent cessation of
payment of Severance Pay, the Severance Bonus and the Pro-Rated Annual Bonus and
the provision of Severance Benefits to Executive, (B) the obligation of
Executive to repay to the Company upon written demand ninety percent (90%) of
the amount, cost or value of the Severance Pay, the Severance Bonus, the
Pro-Rated Annual Bonus and/or Severance Benefits previously paid or provided to
Executive, and (C) the obligation of Executive to pay to the Company its costs
and expenses in enforcing this clause (iii) (including court costs, expenses and
reasonable legal fees)."








[Remainder of page is left blank intentionally]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties have
executed and delivered this Amendment as of the year and date first above
written.


BROOKDALE SENIOR LIVING INC.




By:         /s/ Jeffrey R. Leeds                
Name:   Jeffrey R. Leeds
Title:     Chairman of the Board of Directors




By:          /s/ Chad C. White                 
Name:    Chad C. White

Title:
Senior Vice President, Co-General
Counsel and Secretary





EXECUTIVE




/s/ T. Andrew Smith                                           

T. Andrew Smith